 1

 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5
                                  EASTERN DISTRICT OF CALIFORNIA
 6

 7   SHARON SOLOMON,                                  Case No. 1:17-cv-01763-SAB

 8                   Plaintiff,                       ORDER REQUIRING DEFENDANT TO FILE
                                                      OPPOSITION TO MOTION FOR ATTORNEY
 9           v.                                       FEES

10   COMMISSIONER OF SOCIAL                           TEN DAY DEADLINE
     SECURITY,
11
                     Defendant.
12

13          On December 27, 2017, Sharon Solomon (“Plaintiff”) filed this action seeking judicial

14 review of a final decision of the Commissioner of Social Security (“Defendant”) denying her

15 application for disability benefits. On December 6, 2018, an order issued granting Plaintiff’s

16 Social Security appeal and judgment was entered in favor of Plaintiff. On March 4, 2019, a

17 motion for attorney fees was filed.

18          Based on the foregoing, IT IS HEREBY ORDERED that:

19          1.      Defendant shall file an opposition to the motion for attorney fees within ten (10)

20                  days of the date of entry of this order; and

21          2.      Plaintiff’s reply, if any, shall be filed within seven (7) days of the filing of an

22                  opposition.

23
     IT IS SO ORDERED.
24

25 Dated:        March 19, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
